DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto USPG Pub No.: US 2006/0117834.
Regarding Claim 2, Goto teaches a sensor circuit (Fig. 10), comprising: 
at least one of a position sensor element (Fig. 10, crankshaft angle sensor 130) configured to capture a relative position between a first element and a second element or a movement sensor element configured to capture a relative movement between the first element and the second element (the position sensor element is certainly configured to detect data regarding the displacement of multiple locations, or elements, of the sensed object at different times); and 
a filter (Fig. 10, Digital BPF 304)  comprising: 
an input for receiving in input signal based on at least one output signal from at least one of the position sensor element or the movement sensor element (Fig. 10, inputs to BPF 304 received from controller 305 are inputs based on crankshaft sensor 130), 
an adjustable low-pass filter or adjustable bandpass filter with an adjustable passband width (Fig. 15-16, [0134], a variable-bandwidth bandpass filter can be utilized. The sizes of the respective 
a controller configured to adjust the adjustable passband width of the adjustable low-pass filter or the adjustable passband width of the adjustable bandpass filter ([0107, 0134-0135], Figs. 10 and 16, a variable-bandwidth bandpass filter can be utilized wherein The sizes of the respective bandwidths (BP1, BP2, BP3) can then be set. Examiner notes setting will be performed by a controller) on the basis of a comparison of a measure of a signal change of the input signal with a threshold value (Figs. 10, 15 and 16, [0116], examiner notes the controller will select which bandwidth of BP1, BP2, or BP3.  The particular bandwidth to be used is based on particular thresholds determined by the controller based on the detected angle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto USPG Pub No.: US 2006/0117834 in view of Bodner et al. USPG Pub No.: US 2016/0132091.
Regarding claim 1, Goto teaches a sensor circuit (Fig. 10), comprising: 
a sensor circuit comprising a sensor element configured to generate a sensor signal (Fig. 10, crankshaft angle sensor 130); and 
a filter (Fig. 10, Digital BPF 304) comprising: 

an adjustable low-pass filter or adjustable bandpass filter with an adjustable passband width (Fig. 15-16, [0134], a variable-bandwidth bandpass filter can be utilized. The sizes of the respective bandwidths (BP1, BP2, BP3) can then be set, in accordance with their respective corresponding crankshaft angle advancement positions), and 
a controller configured to adjust the adjustable passband width of the adjustable low-pass filter or the adjustable passband width of the adjustable bandpass filter ([0107, 0134-0135], Figs. 10 and 16, a variable-bandwidth bandpass filter can be utilized wherein The sizes of the respective bandwidths (BP1, BP2, BP3) can then be set. Examiner notes setting will be performed by a controller) on the basis of a comparison of a measure of a signal change of the input signal with a threshold value (Figs. 10, 15 and 16, [0116], examiner notes the controller will select which bandwidth of BP1, BP2, or BP3.  The particular bandwidth to be used is based on particular thresholds determined by the controller based on the detected angle).
Goto does not explicitly teach the use of a spinning hall sensor but rather a generic crankshaft angle sensor.  However, Bodner teaches the use of a spinning hall sensor as a generic crankshaft angle sensor (see figure 12, 200 and [0092]) that could modify the sensor of Goto.  Examiner notes one skilled in the art is aware that a spinning hall sensor may be implemented as a crankshaft angle sensor, thus it would have been obvious for one of ordinary skill in the art at the time of filing to have implemented the teachings of Bodner to those of Goto because the cycles associated with spinning help in providing data to be processed and analyzed for higher accuracy (as discussed in Bodner [0112] and [0124] which provides information on the importance of the spin cycles in analysis and links accuracy as a benefit with more cycles).  
Regarding Claim 17, the device as recited in claim 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the apparatus because the recited method steps will be performed during normal operation of the apparatus.  Therefore, Claim 17 is also rejected.
Regarding Claim 3, Goto teaches a sensor circuit, comprising: 
a sensor element (Fig. 10, crankshaft angle sensor 130); and 
a filter (Fig. 10, Digital BPF 304) comprising: 
an input for receiving an input signal based on an output signal from the current sensor element (Fig. 10, inputs to BPF 304 received from controller 305 are inputs based on crankshaft sensor 130), 
an adjustable low-pass filter or adjustable bandpass filter with an adjustable passband width (Fig. 15-16, [0134], a variable-bandwidth bandpass filter can be utilized. The sizes of the respective bandwidths (BP1, BP2, BP3) can then be set, in accordance with their respective corresponding crankshaft angle advancement positions), and 
a controller configured to adjust the adjustable passband width of the adjustable low-pass filter or the adjustable passband width of the adjustable bandpass filter ([0107, 0134-0135], Figs. 10 and 16, a variable-bandwidth bandpass filter can be utilized wherein The sizes of the respective bandwidths (BP1, BP2, BP3) can then be set. Examiner notes setting will be performed by a controller) on the basis of a comparison of a measure of a signal change of the input signal with a threshold value (Figs. 10, 15 and 16, [0116], examiner notes the controller will select which bandwidth of BP1, BP2, or BP3.  The particular bandwidth to be used is based on particular thresholds determined by the controller based on the detected angle).
Goto does not explicitly teach whether or not the generic crankshaft angle sensor senses current.  However, Bodner teaches the use of a spinning hall sensor as a generic crankshaft angle sensor (see figure 12, 200 and [0092]), which senses current, that could modify the sensor of Goto.  Examiner notes one skilled in the art is aware that a spinning hall sensor may be implemented as a crankshaft angle sensor, thus it would have been obvious for one of ordinary skill in the art at the time of filing to have implemented the teachings of Bodner to those of Goto because the cycles associated with spinning help in providing data to be processed and analyzed for higher accuracy (as discussed in Bodner [0112] and [0124] which provides information on the importance of the spin cycles in analysis and links accuracy as a benefit with more cycles).  
Regarding Claim 5, Goto teaches the sensor circuit claim 3, wherein the filter is a digital filter (see [0043]).
Regarding Claim 7, Goto teaches the sensor circuit of claim 3, further comprising: a peak value detector configured to determine a peak value of noise of the input signal or of a signal derived from the input signal, wherein the filter is configured to determine the threshold value based on the determined peak value (see [0135]).
Regarding Claim 19, Goto, in view of Bodner as applied above, teaches the method of claim 17, further comprising: determining a peak value of noise of the spinning Hall sensor signal or of a signal derived from the spinning Hall sensor signal, and adjusting the threshold value on the basis of the determined peak value (see [0135] of Goto, which if modified with Bodner, teaches determining a peak value to set bandwidth thresholds based on knocking vibration peaks, which can be considered as noise).
Allowable Subject Matter
Claims 4, 6, 8-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852